Campbell, J.,
delivered the opinion of the court.
The widow held as dowress, and not as a purchaser. The-common-law doctrine is that before assignment of dower the-interest of the widow, as such, in the lands of her deceased husband is not an estate, but is a mere claim, a chose in action, and therefore not vendible under execution. This-view of the claim of the widow to dower in this State was announced in Wallace v. Smith’s Heirs, 2 Smed. & M. 220, under statutes nearly the same as were in force when this case arose, and is the prevailing doctrine in the United States. 2 Scribner on Dower, 37. In some of the States having statutes similar to those of this State as to dower, the widow is held to be a tenant in common of the land of her deceased, husband with his heirs. Although this view seems the more-rational, the contrary has been announced in this State, as-above stated.
Decree affirmed.